Citation Nr: 0416805	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  03-03 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Salisbury, 
North Carolina


THE ISSUES

1.  Whether the veteran timely filed a notice of disagreement 
with decisions denying him entitlement to reimbursement of 
unauthorized medical expenses incurred from April 3, 1997 to 
April 14, 1999.

2.  Entitlement to reimbursement for unauthorized medical 
expenses incurred from March 14, 2000 to April 10, 2000.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel 


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1966 to October 1968 and again from September 1970 to 
March 1973.  This appeal is before the Board of Veterans' 
Appeals (Board) from an October 2002 determination by the VA 
Medical Center (VAMC) in Salisbury, North Carolina (the 
agency of original jurisdiction (AOJ)), which held that the 
veteran had not timely filed a notice of disagreement (NOD) 
with the VAMC determinations (from October 2, 1998 through 
January 12, 2000) denying reimbursement of unauthorized 
medical expenses incurred from April 3, 1997 to April 14, 
1999.  It is also before the Board from a September 2001 AOJ 
determination which denied reimbursement of unauthorized 
medical expenses incurred at the North Carolina Baptist 
Hospital from March 14, 2000 to April 10, 2000.  

In August 2003, a Travel Board Hearing was held at the 
Winston-Salem Regional Office (RO) before the undersigned.

The matter of reimbursement for unauthorized medical expenses 
incurred from March 14, 2000 to April 10, 2000, is REMANDED 
to the AOJ) via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  By letters in October 1998, November 1998, July 1999, 
November 1999, and January 2000, the AOJ issued numerous 
letters denied the veteran's claims seeking reimbursement of 
unauthorized medical expenses incurred from April 3, 1997 to 
April 14, 1999; notices to the veteran regarding these 
determinations were accompanied by a notice of appellate 
rights.

2.  The veteran did not file a NOD with any of the VAMC 
decisions within one year of being notified of such decision; 
statements received in October 2001 and in 2002 are not 
timely NODs.  
CONCLUSION OF LAW

The veteran did not timely file a notice of disagreement with 
the VAMC determinations denying payment or reimbursement of 
unauthorized medical expenses incurred from April 3, 1997 to 
April 14, 1999, and the Board does not have jurisdiction to 
consider the matter on the merits.  38 U.S.C.A. §§ 5107, 
7104, 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.302(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have also been 
published.  38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a).  

It is unclear whether or not (and if so, to what extent) the 
revised provisions of the VCAA apply in claims adjudicated 
under Chapter 17, Title 38 of the United States Code.  There 
is no indication in the VCAA that Congress intended the act 
to revise the unique, specific claim provisions of 38 C.F.R. 
§§ 17.123-17.132.  See Barger v. Principi, 16 Vet. App. 132, 
138 (2002).  In Barger, the United States Court of Appeals 
for Veterans Claims (Court) held that the VCAA, with its 
expanded duties, does not apply to cases involving the waiver 
of recovery of overpayment claims. The Court noted that the 
statute at issue in such cases was not found in Title 38, 
United States Code, Chapter 51 (i.e. the laws changed by 
VCAA).  The statute at issue in the instant matter, likewise, 
is not found in Chapter 51 (instead, it is in Chapter 17).  
Furthermore, because the law, and not the evidence, is 
dispositive, the VCAA does not apply.  Mason v. Principi, 16 
Vet. App. 129 (2002).  In the circumstances of this case, any 
additional development or notification could serve no useful 
purpose.  Sabonis v. Brown, 6 Vet. App. 426  (1994).  



Background

The record reflects that in various letters from October 1998 
to January 2000, the VAMC notified the veteran that payment 
was not approved for unauthorized medical expenses he 
incurred for services provided at private medical facilities 
from April 3, 1997 to April 14, 1999.  (See letters dated: 
October 2, 1998, to Wayne Memorial Hospital with copy to 
veteran; November 23,1998, to veteran; July 2, 1999, to 
Eastern Medical Associates, PA, with copy to veteran; 
November 18, 1999, to NC Baptist Hospital/WFUP, with copy to 
veteran; November 26, 1999, to veteran; January 2, 2000, to 
Dr. JP, with copy to veteran; January 4, 2000, to Dr. JP, 
with copy to veteran; and January 12, 2000, to Dr. CG, with 
copy to veteran.)  Attached to the letters to the veteran 
were notices of his appellate rights.

Responding to a September 2001 VAMC letter denying 
reimbursement for unauthorized medical expenses for the 
period from March 14, 2000 to April 10, 2000 (the matter 
addressed in the REMAND following this decision), the veteran 
submitted an October 2001 statement indicating his desire to 
appeal.

Documents received via a July 19, 2002 telefacsimile indicate 
that the veteran had outstanding, past-due charges for 
medical services from private medical facilities that were 
being referred for collection.  

In an October 21, 2002 letter to the veteran, the Fee Basis 
supervisor at the Salisbury VAMC indicated that she had 
reviewed the outstanding balance discussed in the documents 
received in July 2002, and determined that claims filed for 
reimbursement of unauthorized medical expenses incurred from 
April 3, 1997 to April 14, 1999 were denied, and that a NOD 
with the denials had not been filed within a year of any.  
[She also noted that the July 2002 documents refer to 
services rendered during that period (from April 3, 1997 
through April 13, 1999) for which no claim was ever filed, 
and no claim could now be filed since it was long past the 
two-year limitation for filing a claim for reimbursement with 
VA.]  

In a statement dated October 29, 2002, the veteran indicated 
he would like to appeal the October 21, 2002 letter.
A November 2002 statement of the case (SOC) itemized the 
dates of the private medical services rendered and the 
numerous VAMC letters denying payment for such.

During his August 2003 hearing, the veteran testified that 
his disabilities rendered him unable to timely file a NOD 
with any of the VAMC determinations at issue.

Analysis

The Board only has jurisdiction to review AOJ decisions that 
are timely appealed.  For an appeal to be timely, a claimant 
must file an NOD within the year after the AOJ issues notice 
of the adverse action; and to timely perfect an appeal the 
claimant must submit a substantive appeal within 60 days 
after being sent an SOC, or within the remainder of the one-
year period which follows the AOJ's notice of the adverse 
decision, whichever period ends later.  38 U.S.C.A. §§ 7104, 
7105, 7108; 38 C.F.R. §§ 20.200, 20.302.

In various letters from October 1998 through January 2000, 
the AOJ denied payment or reimbursement of unauthorized 
medical expenses the veteran incurred at private facilities 
from April 3, 1997 to April 14, 1999.  Attached to the 
letters to the veteran were notices of appellate rights.  He 
had one year after issuance of each denial letter to file a 
NOD with such denial.  The latest date on which he could have 
filed a timely NOD with the last of the decisions denying 
reimbursement was January 12, 2001 (one year after notice of 
the last AOJ decision at issue).  He did not file a NOD on or 
prior to that date.  He filed statements expressing 
disagreement with the denials of reimbursement in October 
2001, and in 2002.  Those statements are not timely NODs.  
(The October 2001 statement appears to be a timely NOD in the 
matter addressed in the REMAND.)  While he testified that he 
was prevented by his disabilities from filing timely NODs, he 
has presented no evidence showing that he was incapacitated 
throughout the periods for filing NODs.  Consequently, the 
AOJ determinations regarding reimbursement of unauthorized 
medical expenses incurred from April 3, 1997 to April 14, 
1999 are final, and the Board has no jurisdiction to address 
that matter on the merits.

ORDER

As the veteran did not timely file a NOD with any of the AOJ 
determinations from October 1998 through January 2000 denying 
reimbursement of unauthorized medical expenses incurred from 
April 3, 1997 to April 14, 1999, the Board has no 
jurisdiction in those matters, and the appeal is dismissed. 


REMAND

It appears that the veteran has properly perfected an appeal 
in the matter of entitlement to reimbursement for 
unauthorized medical expenses incurred at the North Carolina 
Baptist Hospital from March 14, 2000 to April 10, 2000.  He 
claims that there was a medical emergency, and that private 
medical treatment was necessary because he was in grave 
danger in the VA facilities as they were unable to diagnose 
and treat his condition.

The file does not contain all the medical records for the 
period in question from either the North Carolina Baptist 
Hospital, or the VA facilities treating the veteran prior to 
his decision to seek treatment at the private facility.  Such 
records may contain pertinent evidence.

Accordingly, this matter is REMANDED for the following:

1.  The AOJ should obtain medical records 
of all treatment the veteran received at 
VA facilities in Fayetteville and 
Raleigh-Durham from January to March 
2000, (based upon his report that he had 
such VA treatment in the months prior to 
seeking private treatment).  Any 
administrative records pertaining to such 
treatment should also be obtained.  If 
such records are unavailable, it should 
be so certified.

2.  With the veteran's assistance, the 
AOJ should obtain complete copies of all 
of the veteran's medical and pertinent 
administrative records from the North 
Carolina Baptist Hospital for the period 
from March 14, 2000 to April 10, 2000.  

3.  The AOJ should then readjudicate the 
claim.  If it remains denied, the AOJ 
should issue an appropriate supplemental 
SOC and provide the veteran the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The purpose of this remand is to complete the record.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the AOJ.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                     
______________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



